DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, filed 11/119/2021, with respect to the rejection of claims 1-5, 8-15, 17-18, and 20 under 35 USC 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hosseini et al. (US 2018/0287764, which was cited in the previous office action).

Applicant states “Krasnyanskiy describes receiving a packet that includes an ACK policy indicator to indicate that ACK/NACK feedback to be delayed a predetermined time, Krasnyanskiy's ACK policy indicator does not include an ACK policy indicator with a feedback delay that is based on network delay of the STA. “

Hosseini discloses base station that sends HARQ configuration information to a mobile station (see figure 5), which is similar to the system of Krasnyanskiy.  Hosseini discloses the configuration information includes the processing timeline (duration) for communication (downlink and HARQ) between base station and mobile station (see 



Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Krasnyanskiy et al. (US 2018/0092115) in view of Hosseini et al. (US 2018/0287764).

With regard to claim 1, Krasnyanskiy teaches: An acknowledgment frame delay duration setting method implemented by a first station (STA), wherein the method comprises: 

obtaining and storing the first acknowledgment frame delay duration (paragraphs 91, 94-95 and 95: see step 820: time period T2);
 receiving a data frame from the first AP (paragraphs 60 and 88-90: see steps 805-815 in figure 8: data in first packet); and 
feeding back, to the first AP, in response to the receiving the data frame, an acknowledgment frame after a delay of the first acknowledgment frame delay duration (paragraphs 49, 92-94  and 980: see steps 805-815 in figure 8:second packet with delayed ACk/NACk).


    PNG
    media_image1.png
    812
    413
    media_image1.png
    Greyscale


Although Krasnyanskiy discloses a network device that send a packet with acknowledgement frame delay duration, Krasnyankskiy does not explicitly discloses the first acknowledgement frame duration corresponds to a network delay of the first STA.
Hosseini discloses base station that sends HARQ configuration information to a mobile station (see figure 5), which is similar to the system of Krasnyanskiy.  Hosseini discloses the configuration information includes the processing timeline (duration) for communication (downlink and HARQ) between base station and mobile station (see figure 21: paragraphs 184-187).  Since the processing timeline will include processing delay and propagation delays (see figure 4: paragraphs 74-76), the processing timeline for HARQ communication corresponds to network delay of the first station.  


    PNG
    media_image2.png
    755
    636
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have the processing timeline for HARQ communication corresponds to a network delay as taught by Hosseini in the system of Krasnyanskiy in order to improve throughput (paragraph 51).  

  
With regard to claim 4, Krasnyanskiy teaches: An acknowledgment frame delay duration setting apparatus comprising: 
a processor (paragraph 53) configured to obtain a first acknowledgment frame delay duration corresponding to a first station (STA) (paragraphs 60-61 and 66: see step 510 in figure 5); and 
a transceiver coupled to the processor (paragraph 56) and configured to send the first acknowledgment frame delay duration to the first STA to enable the first STA to feed back a first acknowledgment frame after a first delay of the first acknowledgment frame delay duration when receiving a first data frame (paragraphs 60-61, and 67: see step 515 in figure 5).

    PNG
    media_image3.png
    532
    821
    media_image3.png
    Greyscale

Although Krasnyanskiy discloses a network device that send a packet with acknowledgement frame delay duration, Krasnyankskiy does not explicitly discloses the first acknowledgement frame duration corresponds to a network delay of the first STA.
Hosseini discloses base station that sends HARQ configuration information to a mobile station (see figure 5), which is similar to the system of Krasnyanskiy.  Hosseini discloses the configuration information includes the processing timeline (duration) for communication (downlink and HARQ) between base station and mobile station (see figure 21: paragraphs 184-187).  Since the processing timeline will include processing delay and propagation delays (see figure 4: paragraphs 74-76), the processing timeline for HARQ communication corresponds to network delay of the first station.   HARQ manager in figure 16 discloses a network delay component for factoring delay in to HARQ communication/ processing timeline (Paragraphs 157-159).

    PNG
    media_image4.png
    458
    627
    media_image4.png
    Greyscale


Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have the processing timeline for HARQ communication corresponds to a network delay as taught by Hosseini in the system of Krasnyanskiy in order to improve throughput (paragraph 51).  

With regard to claim 12, Krasnyanskiy teaches: An acknowledgment frame delay duration setting apparatus comprising: 
a transceiver configured to (see figure 7: 714: paragraphs 79): 
receive, from a first access point (AP) a first indication frame from a first access point (AP) carrying a first acknowledgment frame delay duration (paragraphs 60 and 88-90: see steps 805-815 in figure 8: header in first packet); 
a processor coupled to the transceiver and configured to (see figure 7: paragraphs 76, 79 and 86):
obtain and store the first acknowledgment frame delay duration (paragraphs 82-83, 91, 94-95 and 95: see step 820: time period T2), wherein the first AP is associated with the first STA (see figure 1: paragraphs 37-39);
wherein the transceiver is further configured to receive a data frame from the first AP (paragraphs 60 and 88-90: see steps 805-815 in figure 8: data in first packet); and 
feed back, in response to receiving the data frame from the first AP, an acknowledgment frame to the first AP after a delay of the first acknowledgment frame delay duration (paragraphs 49, 92-94  and 980: see steps 805-815 in figure 8:second packet with delayed ACk/NACk).

    PNG
    media_image5.png
    547
    829
    media_image5.png
    Greyscale
	
Although Krasnyanskiy discloses a network device that send a packet with acknowledgement frame delay duration, Krasnyankskiy does not explicitly discloses the first acknowledgement frame duration corresponds to a network delay of the first STA.
Hosseini discloses base station that sends HARQ configuration information to a mobile station (see figure 5), which is similar to the system of Krasnyanskiy.  Hosseini discloses the configuration information includes the processing timeline (duration) for communication (downlink and HARQ) between base station and mobile station (see figure 21: paragraphs 184-187).  Since the processing timeline will include processing delay and propagation delays (see figure 4: paragraphs 74-76), the processing timeline for HARQ communication corresponds to network delay of the first station.   HARQ manager in figure 16 discloses a network delay component for factoring delay in to HARQ communication/ processing timeline (Paragraphs 157-159).

Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have the processing timeline for HARQ communication corresponds to a network delay as taught by Hosseini in the system of Krasnyanskiy in order to improve throughput (paragraph 51).  

With regard to claims 2 and 13, Krasnyanskiy teaches:  wherein the transceiver is further configured to receive an aggregated frame from the first AP to obtain the first indication frame and data frame that are comprised in the aggregated frame, and wherein the processor is further configured to feed back the acknowledgment frame to the first AP after the delay of the first acknowledgment frame delay duration (paragraphs 66 and 89:   The first packet may include an ACK policy indicator requesting ACK/NACK feedback to be delayed longer than an expected ACK/NACK response time period T1 (e.g., the IFS following 222) in response to the first packet. For example, as shown by FIG. 3, the apparatus may prepare a control field (e.g., 302) of a MAC header of an 802.11 packet 300 to include the ACK policy indicator. The control field may include predetermined bits (e.g., 1110) that are set to indicate an ACK policy indicator that requests a delayed ACK or scheduled ACK.) .

With regard to claims 3 and 14, Hosseini also teaches: wherein the first indication frame further carries a use count corresponding to the first acknowledgment frame delay duration and wherein the use count defines a number of times that the 2Atty. Docket: 4747-45600 (85421340US06) first STA uses the first acknowledgment frame delay duration to feed back an acknowledgement frame when receiving additional data frames from the AP (see paragraphs 101, 107-108, 136: see number of HARQ processes). 
With regard to claim 5, Krasnyanskiy teaches: wherein the processor is further configured to obtain a second acknowledgment frame delay duration corresponding to a second STA, wherein the second STA and the first STA are in a same group, and wherein the transceiver is further configured to send, to the second STA, a second indication frame carrying the second acknowledgment frame delay duration to enable the second STA to feed back a second acknowledgment frame after a second delay of the second acknowledgment frame delay duration when receiving a second data frame (see figure 2A:paragraphs 45 and 49-50: For example, if a transmitting device transmits DL packets A1 and A2 to multiple devices B1 and B2, the transmission of A1 and A2 may occur at different times. For example, the transmission of A1 may be completed before the transmission of A2. B1 will then respond with an ACK on an UL while A2 is being transmitted on a DL. Since the UL and the DL are on the same frequency, interference may occur between the UL and DL. As such, a need exists to delay or stagger ACK transmissions to reduce interference.  ).

With regard to claim 6, Krasnyanskiy teaches:  wherein the network device is a multiple-input multiple-output (MIMO) controller (paragraph 56:  The wireless device 402 may also include multiple transmitters, multiple receivers, multiple transceivers, and/or multiple antennas.) , wherein the processor is further configured to allocate the first acknowledgment frame delay duration to the first STA (paragraph 39, 59, 71 and 91), wherein the transceiver is further configured to send the first acknowledgment frame delay duration (paragraphs 66 and 89-91)

Although Krasnyanskiy discloses a network device that send a packet with acknowledgement frame delay duration, Krasnyaskiy does not discloses the process of sending frame delay duration to a first access point (AP) to enable the first AP to forward the first acknowledgment frame delay duration to the first STA, and wherein the first STA is associated with the first AP.
Hosseini discloses base station that sends HARQ configuration information to a mobile station (see figure 5), which is similar to the system of Krasnyanskiy.  However, Hosseini explicitly discloses the base station is C-RAN deployment (paragraphs 53 and 59), which separates the base station into a BBU and RRU.  Hosseini also discloses HARQ manager can be RRU (paragraphs 148-151: see figure 15).  Thus, RRU can send HARQ confirmation information to BBU and BBU will be sent to mobile station (see figure 4 and figure 6).  

    PNG
    media_image6.png
    848
    661
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have the RRU send the HARQ frame delay duration to a first access point (AP)/BBU to enable the first AP to forward the first acknowledgment frame delay duration to the first STA, and wherein the first STA is associated with the first AP in cloud radio access network as taught by  Hosseini in the system of Krasnyanskiy  in order to improve throughput (paragraph 51).  

    PNG
    media_image7.png
    385
    537
    media_image7.png
    Greyscale

With regard to claim 7, Hosseini also teaches: wherein the processor is further configured to set a use count of the first acknowledgment frame delay duration, [[and]] wherein the transceiver is further configured to send the use count to the first AP to enable the first AP to forward the use count to the first STA, and wherein the use count defines a number of times that the first STA uses the first acknowledgment frame delay duration to feed back an acknowledgement frame when receiving data frames from the AP (see paragraphs 101, 107-108, 136: see number of HARQ processes).

With regard to claim 8, Krasnyanskiy teaches: wherein the transceiver is further configured to: receive a first acknowledgment timeout duration corresponding to the first STA from a multiple-input multiple-output (MIMO) controller (paragraph 56); and add the first STA and the first acknowledgment timeout duration to a prestored correspondence between a STA and an acknowledgment timeout duration, wherein the processor is further configured to set, based on the first acknowledgment timeout duration, the first acknowledgment frame delay duration corresponding to the first STA, and wherein the first acknowledgment timeout duration is greater than the first acknowledgment frame delay duration (see figure 2A: paragraphs 42-44, 71, 83, and 91: delayed time duration is greater than IFS).

    PNG
    media_image8.png
    423
    681
    media_image8.png
    Greyscale

With regard to claim 9, Krasnyanskiy teaches: wherein the transceiver is further configured to send, to the first STA an aggregated framer comprising a first indication frame carrying the first acknowledgment frame delay duration and a data frame (paragraphs 66 and 89). 
With regard to claim 10, Hosseini also teaches: wherein the transceiver is further configured to: identify that the transceiver does not receive any data frame from the first STA within the first acknowledgment timeout duration; and re-send, in response to [[the]] identifying that the transceiver does not receive any data frame from the first STA within the first acknowledgement timeout duration, the data frame to the first STA (paragraphs 85, 113 and 140: Retransmission for downlink after RTT and RTT is based on processing timeline.
[0113] RTT manager 950 may configure a RTT for the HARQ feedback transmission and an associated retransmission of the downlink transmission, the RTT based on the processing timeline irrespective of the number of HARQ processes. In some cases, the RTT is set based on a TTI duration of the TTI and the number of HARQ processes is based on the processing timeline, the TTI duration, and the TA between the BBU and the RRU. ) .
re-send, in response to the identifying, the data frame to the first STA (paragraphs 39-40).
With regard to claim 11, Krasnyanskiy teaches: receive a first acknowledgment timeout duration cancelation message for the first STA from the MIMO controller (paragraph 56) ; and send a first acknowledgment frame delay duration cancelation message to the first STA to enable the first STA to delete the first acknowledgment frame delay duration, wherein the processor is further configured to delete the first ST A and the first acknowledgment timeout duration from the prestored correspondence (paragraphs 48-49: the examiner views second policy indicator which indicated ACK should be send according schedule as a way to cancel delay duration).

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Krasnyanskiy and Hosseini as applied to claims 3 and 14 above, and further in view of Kim et al. (US 2020/0045698).

With regard to claims 15 and 18, The system of Krasnyanskiy and Hosseini fails to disclose the processor is further configured to subtract one from the use count to obtain a result.  
The system of Kim disclose a system for determining timing of ACK/NACK feedback based duration information (see paragraphs 08-10), which is similar to the system of Krasnyanskiy and Hosseini.  In Kim, number of uplink symbols for uplink transmission can determine by normal duration (NU) or reduced duration (NU-1) (paragraphs 91-92). The examiner views NU minus 1 as subtract one from the use count to obtain a result.
0091] The set of uplink symbol numbers may have NU elements. For example, the uplink packet duration may have TU.sub.j uplink symbols among TU uplink symbols, and TU.sub.j corresponds to one element of {TU.sub.j, TU.sub.2, . . . TU.sub.NU} set. Here, TU.sub.NU may be equal to TU, and TU.sub.1 to TU.sub.NU-1 may have a value smaller than TU.
[0092] In this case, the NU elements include one normal uplink packet duration and (NU-1) reduced uplink packet durations. Here, if NU is 1, only normal uplink packet duration may be supported. The normal uplink packet duration occupies the TU uplink symbols which correspond to the uplink time duration. The reduced uplink packet duration occupies a smaller number of uplink symbols than the TU uplink symbols.

Since all systems are directed low latency transmission, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have subtract 1 for use count for low latency communication as taught by Kim in the system of Krasnyanskiy and Hosseini  in order to improve throughput (Kim: paragraph 176).
[0176] As such, since all the terminals commonly receive the downlink control channel but the respective terminals may have downlink packet durations or uplink packet durations having different lengths, the base station can flexibly perform scheduling such that throughput can be improved.

With regard to claims 16 and 19, Kim also teaches: further comprising: identifying that the result is 

    PNG
    media_image9.png
    473
    747
    media_image9.png
    Greyscale


With regard to claims 18 and 20, Kim also teaches:further comprising: identifying that the result is greater than or equal to zero; and feeding back the acknowledgment frame to the first AP after the delay of the first acknowledgment frame delay duration (see paragraphs 243 (Table 1)- 246 and 251 and figure 43: within next subframe, which means n-1 is greater than zero).


    PNG
    media_image10.png
    309
    824
    media_image10.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



1/27/2022

/MARCUS SMITH/           Primary Examiner, Art Unit 2419